                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JOHN MONROE WILSON,                 )
                                    )
                  Petitioner,       )
                                    )
       v.                           )                1:14CR454-2
                                    )                1:18CV792
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )

                                    ORDER

       On June 9, 2020, and in accordance with 28 U.S.C. § 636(b),

the United States Magistrate Judge issued a Recommendation (Doc.

169) (“Rule 52(b) Recommendation”) that Petitioner’s “Motion for

Relief under the Federal Rules [sic] of Criminal Procedure 52(b)”

(Doc. 148) be denied, and a separate Recommendation (Doc. 171)

(“Section    2255    Recommendation”)      that    Respondent’s    Motion   to

Dismiss (Doc. 149) be granted and that Petitioner’s “Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence” (Doc.

145)    be   dismissed    without       issuance   of   a   certificate     of

appealability.      On June 9, 2020, the Clerk mailed copies of those

Recommendations to Petitioner.          (See Docs. 170, 172.)      On June 22,

2020, the Clerk docketed a letter motion from Petitioner requesting

a 90-day extension in the case, presumably to file objections to

the Recommendations.       (Doc. 173.)      The United States Magistrate

Judge thereafter denied the letter motion for extension of time,




        Case 1:14-cr-00454-TDS Document 177 Filed 07/10/20 Page 1 of 3
because Petitioner had not provided good cause for an extension,

and because Petitioner’s mandamus petition with the United States

Court of Appeals for the Fourth Circuit (see Doc. 163) resulted in

the Fourth Circuit setting July 6, 2020, for the court to resolve

Petitioner’s collateral challenges.                       (Text Order dated June 22,

2020.)     Petitioner thereafter signed a “Notice of Appeal” on June

23, 2020 (Doc. 176), seeking to “appeal” only the Rule 52(b)

Recommendation, which the Clerk docketed on June 30, 2020, and

construed as an objection to that Recommendation.

     Petitioner’s      objection          to       the    Rule    52(b)     Recommendation

“do[es]     not   direct   the        court        to    a     specific     error     in   the

[M]agistrate      [Judge]’s      .    .   .    [R]ecommendation[],”              Orpiano    v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).                              In the absence of

specific objections, the court need review the Recommendation only

for clear error, Diamond v. Colonial Life & Accident Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005), and need not give any explanation

for adopting the Recommendation, Camby v. Davis, 718 F.2d 198,

199–200 (4th Cir. 1983).             Notwithstanding Petitioner’s failure to

lodge     specific    objections,         the       court        has     made    a   de    novo

determination in accord with the Rule 52(b) Recommendation and

adopts     the    Magistrate         Judge’s            Rule     52(b)     Recommendation.

Furthermore, Petitioner has not objected to the Section 2255

Recommendation,      and   the       court     has       appropriately          reviewed    and

adopts the Section 2255 Recommendation.

                                               2



         Case 1:14-cr-00454-TDS Document 177 Filed 07/10/20 Page 2 of 3
     IT IS THEREFORE ORDERED that Petitioner’s “Motion for Relief

under the Federal Rules [sic] of Criminal Procedure 52(b)” (Doc.

148) is DENIED, that Respondent’s Motion to Dismiss (Doc. 149) is

GRANTED, and that Petitioner’s Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 (Doc. 145) is DISMISSED.

A   judgment     dismissing     this     action     will    be    entered

contemporaneously with this Order.

     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge



July 10, 2020




                                    3



      Case 1:14-cr-00454-TDS Document 177 Filed 07/10/20 Page 3 of 3
